146 S.E.2d 800 (1966)
266 N.C. 640
STATE
v.
Cecil DARNELL.
No. 85.
Supreme Court of North Carolina.
March 2, 1966.
*801 Atty. Gen. T. W. Bruton and Deputy Atty. Gen. Harry W. McGalliard for the State.
Melvin K. Elias, Asheville, for defendant appellant.
PER CURIAM:
"The right of appeal is unlimited in the courts of North Carolina * * *." State v. Beasley, 226 N.C. 577, 579, 39 S.E.2d 605, 606; G.S. § 15-180; State v. Grundler and State v. Jelly, 251 N.C. 177, 111 S.E.2d 1. This case is a fair example of the manner in which that unlimited right is now being perverted at the whim of those who have nothing to lose. An indigent defendant has only to say, "I appeal," and the county is required to furnish him with counsel, "transcript and records required for an adequate and effective appellate review." G.S. § 15-4.1.
This record contains no assignment of error, but the appeal itself is an exception to the judgment. State v. Sloan, 238 N.C. 672, 78 S.E.2d 738. When a defendant voluntarily pleads guilty to a charge of crime, this Court may consider only questions of law inherent in the judgment itself. The only questions presented here are whether any error appears upon the face of the record proper, State v. Jernigan, 255 N.C. 732, 122 S.E.2d 711; State v. Wallace, 251 N.C. 378, 111 S.E.2d 714, and whether the sentence was in excess of the statutory limit. Should the latter situation appear, the case will be remanded for the entry of a proper judgment. State v. Alston, 264 N.C. 398, 141 S.E.2d 793; State v. Templeton, 237 N.C. 440, 75 S.E.2d 243.
No error appears upon the face of this record; the punishment was one-half of the maximum permitted by law. The judgment of the Superior Court is
Affirmed.
MOORE, J., not sitting.